Citation Nr: 1213344	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include a bone spur.  

2.  Entitlement to service connection for left eye conjunctivitis.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee retropatellar pain syndrome with mild degenerative joint disease.  

4.  Entitlement to an initial rating in excess of 10 percent for left shoulder residuals of a Mumford procedure for instability with recurrent subluxation/dislocation.  

5.  Entitlement to an initial evaluation in excess of 0 percent for cervical strain with trapezius involvement.  

6.  Entitlement to an initial disability evaluation in excess of 0 percent for right knee posterior cruciate ligament reconstruction.  

7.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee instability.  

8.  Entitlement to an initial disability evaluation in excess of 0 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to May 2000 and from December 2003 to April 2008, including service in Southwest Asia from February 2004 to November 2004.  His decorations and awards include a Combat Action Badge.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Waco, Texas, VA Regional Office (RO).  

The Board notes that in October 2011, the agency of jurisdiction (AOJ) granted service connection for psoriasis.  This represents a full grant of the benefit sought in regard to this issue.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2012.  A transcript of the hearing is associated with the claims folder.  The Board notes that the Veteran has waived initial AOJ consideration of evidence he submitted at the hearing.  

Regarding the Veteran's claim for service connection for a right foot bone spur, in light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has rephrased this issue on appeal as service connection for a right foot disability, to include a bone spur, as reflected on the title page.  

Further, because the record shows that the Veteran is currently employed, the Board has not included the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  (where there is evidence of unemployability raised by the record during a rating appeal period, a TDIU is an element of an initial rating or increased rating).

The issues of entitlement to service connection for a right foot disability, to include a bone spur, entitlement to an initial disability evaluation in excess of 0 percent for bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for left eye conjunctivitis, as well as the issues of entitlement to initial disability evaluations in excess of 10 percent for left knee retropatellar pain syndrome with mild degenerative joint disease, in excess of 10 percent for left shoulder residuals of a Mumford procedure for instability with recurrent subluxation/dislocation, and in excess of 0 percent for cervical strain with trapezius involvement was requested. 

2.  Right knee posterior cruciate ligament reconstruction is manifested by some limited painful motion; flexion is not limited to 45 degrees or less and extension is not limited to 10 degrees or more.

3.  Right knee instability is severe.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for left eye conjunctivitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial disability evaluation in excess of 10 percent for left knee retropatellar pain syndrome with mild degenerative joint disease have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

3.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial disability evaluation rating in excess of 10 percent for left shoulder residuals of a Mumford procedure for instability with recurrent subluxation/dislocation have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

4.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial disability evaluation in excess of 0 percent for cervical strain with trapezius involvement have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

5.  The criteria for an initial 10 percent disability evaluation, and no higher, for right knee posterior cruciate ligament reconstruction have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.59, 4.71a Diagnostic Code 5260 (2011).

6.  The criteria for an initial 30 percent disability evaluation, and no higher, for right knee instability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.59, 4.71a Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c). 

In April 2009, the Veteran submitted a VA Form 9 perfecting appeals as to the issues of entitlement to service connection for left eye conjunctivitis, and entitlement to an initial disability evaluation in excess of 10 percent for left knee retropatellar pain syndrome with mild degenerative joint disease, an initial disability evaluation in excess of 10 percent for left shoulder residuals of a Mumford procedure for instability with recurrent subluxation/dislocation, and an initial disability evaluation in excess of 0 percent for cervical strain with trapezius involvement.  

In January 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  The Board clarified on the hearing record that it was the Veteran's intent to withdraw the issue of entitlement to service connection for left eye conjunctivitis, an initial disability evaluation in excess of 10 percent for left knee retropatellar pain syndrome with mild degenerative joint disease, an initial disability evaluation in excess of 10 percent for left shoulder residuals of a Mumford procedure for instability with recurrent subluxation/dislocation, and an initial disability evaluation in excess of 0 percent for cervical strain with trapezius involvement and the Veteran acknowledged the same.  Thus, the Board finds that the Veteran knowingly and voluntarily waived his right to pursue an appeal of these issues.  See DeLisio v. Shinseki 25 Vet. App. 45 (2011).  The Board further notes that such withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  Thus, there remains no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in regard to these matters. 

II.  Higher Evaluations

Generally, a claimant for an increased disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  Here, the Veteran and his representative explicitly stated during the January 2012 Board hearing that a 10 percent disability evaluation for right knee posterior cruciate ligament reconstruction and a 30 percent disability evaluation for right knee instability would satisfy his appeal.  Accordingly, the award below of a 10 percent disability rating for right knee posterior cruciate ligament reconstruction and the award of a 30 percent disability rating for right knee instability constitutes a full grant of the benefit sought in regard to these issues.  As such, no discussion of VA's duty to notify or assist is necessary. 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings at different times, based on facts found, will also be considered.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011). 

Degenerative or traumatic arthritis (established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved.  When there is some limitation of motion, but which would be noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. 

Limitation of flexion of either leg to 45 degrees warrants a 10 percent evaluation.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Limitation of extension of either leg to 10 degrees warrants a 10 percent disability evaluation.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

The average normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71 (2011). 

Slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent disability evaluation.  A 20 percent evaluation requires moderate impairment.  A 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

a.  Right Knee Posterior Cruciate Ligament Reconstruction

This matter stems from the 0 percent disability evaluation following the grant of service connection in a May 2008 rating decision for right knee posterior cruciate ligament reconstruction.  The evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011) pertaining to limitation of flexion.  

The March 2008 VA examination reports reflect right knee limited motion and painful motion.  In addition, while the April 2010 VA examiner noted no constitutional symptoms of arthritis, the report of examination notes x-ray examination of the right knee in March 2007 showed postsurgical changes in the tibia consistent with prior tibial ostomy and reconstruction, as well as tricompartmental osteoarthritis.  Regardless, the evidence, to include the September 2011 VA examination report notes painful limited motion.  The limitation of motion that the Veteran demonstrated in his right knee due to pain is reason to assign a 10 percent rating, even though he did not show sufficient limitation of motion to otherwise warrant this rating.  It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. §§4.59, 4.71a, Diagnostic Code 5260 (2011).  Accordingly, a 10 percent rating, and no higher, is granted.  

The Board notes that the Veteran's right knee does not reveal flexion limited to 45 degrees or less, or extension limited to 10 degrees.  The September 2011 VA joints examination report notes right knee flexion from 0 to 120 degrees with no additional limitation of motion after repetitive motion.  Thus, entitlement to separate evaluations for flexion and extension is not warranted for right knee posterior cruciate ligament reconstruction.

As the Veteran has indicated in his testimony before the undersigned Veterans Law Judge during his January 2012 hearing that a 10 percent disability rating fully satisfies his appeal, the Board finds it unnecessary to consider whether he is entitled to a higher disability rating, to include based upon extraschedular consideration and/or total disability rating based on individual unemployability. 

b.  Right Knee Instability

This matter stems from the 10 percent disability evaluation following the grant of service connection in a May 2008 rating decision for right knee instability.  The 10 percent evaluation was assigned under Diagnostic Code 5257 pertaining to recurrent subluxation or lateral instability.  

The March 2008 VA examination report notes distinct right knee instability and, consistent with the Veteran's testimony in regard to the severity of his right knee instability, a May 2010 Physical Evaluation Board report reflects a determination that the right knee instability was 30 percent disabling under Diagnostic Code 5257 due to severe multidirectional instability.  As such, the Board finds that a 30 percent rating for right knee instability is warranted for the entire appeal period.  This is the maximum evaluation under Diagnostic Code 5257.  

As the Veteran has indicated in his testimony before the undersigned Veterans Law Judge during his January 2012 hearing that a disability rating of 30 percent fully satisfies his appeal, the Board finds it unnecessary to consider whether he is entitled to a higher disability rating based upon extraschedular consideration and/or total disability rating based on individual unemployability. 


ORDER

The appeal concerning the issue of entitlement to service connection for left eye conjunctivitis is dismissed. 

The appeal concerning the issue of entitlement to an initial rating in excess of 10 percent for left knee retropatellar pain syndrome with mild degenerative joint disease is dismissed.  

The appeal concerning the issue of entitlement to an initial rating in excess of 10 percent for left shoulder residuals of a Mumford procedure for instability with recurrent subluxation/dislocation is dismissed.  

The appeal concerning the issue of entitlement to an initial rating higher in excess of 0 percent for cervical strain with trapezius involvement is dismissed. 

A 10 percent disability rating for right knee posterior cruciate ligament reconstruction is granted, subject to the applicable criteria governing the payment of monetary benefits.  

A 30 percent disability rating for right knee instability is granted, subject to the applicable criteria governing the payment of monetary benefits.  

REMAND

The Veteran was afforded a VA examination in March 2008 for the right foot and the report of examination notes a history of right foot pain during service and that x-ray examination of the right foot in July 2007 showed right heel spurs.  On examination a normal right foot was noted.  The September 2011 VA joints examination report notes abnormal weight bearing due to the Veteran's service-connected right knee disability and callus formation was noted on the calcaneous and on the metatarsal.  Although the Veteran has not asserted service connection based on his right knee disability, courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  Thus, on remand, VA must determine whether it is at least as likely as not that any right foot disorder found to be present was caused or aggravated by his service-connected disability, to include disability of the knee.  

The Board observes that the RO has not, to date, considered the application of 38 U.S.C.A. § 1154(b) (West 2002) or 38 C.F.R. § 3.304(d) (2011) in regard to the claim of entitlement to service connection for a right foot disorder.  In light of the Veteran's combat service, in reconsidering the issue, the RO must specifically consider that law and regulation.  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).  

In addition, the Veteran seeks a compensable disability evaluation for service-connected bilateral hearing loss.  The Board notes that while the Veteran was afforded a VA audiology examination in May 2010, VA treatment records dated in June 2011 reflect complaints regarding hearing in the left ear.  In addition, in September 2011 the RO requested both an audiology examination and a skin disease examination, and while the Veteran was presented for the scheduled examinations, the September 2011 VA Audiology Compensation and Pension (C&P) examination report notes that, "Veteran is already service connect[ed] for Impaired Hearing at 0%.  This is an appeals case due to psoriasis opinion, not due to hearing loss."  No findings in regard to the current level of hearing loss were reported.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The Board notes the Veteran's testimony at the hearing was essentially to the effect that he had difficulty hearing in an employment context and VA C&P hearing examination worksheets were revised recently to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Thus, the opinion must address the impact of the Veteran's hearing loss on his daily functioning.  Martinak v. Nicholson, 21 Vet. App. at 455-56.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since June 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from June 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file 

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his right foot disability during and/or since service as well as the impact of the Veteran's hearing loss on his daily functioning.  

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an audiology VA examination to determine the current severity and effect of his bilateral hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In addition to objective test results, the examiner must fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.  All opinions must be supported by a clear rationale, with citation to relevant medical findings and be set forth in a legible report.

4.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any right foot disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report of right foot symptoms during service and continuity of symptomatology since separation, and opine as to whether it is at least as likely as not that any right foot disorder found to be present, to include any bone spur, is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any right foot disorder found to be present, to include a bone spur, is secondary to or aggravated by service-connected disability, to include disability of the knee.  

The rationale for all opinions expressed should be provided in a legible report. 

5.  Then readjudicate the appeal.  In readjudicating the Veteran's hearing loss claim, the RO must determine whether a TDIU is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


